Title: C. W. F. Dumas to John Adams: A Translation, 13 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 13 May 1781

After the letter that I had the honor to send to you yesterday, my intention was not to write again until next week since there is no news to relay. This exercise of personal reserve, a consequence of what you had the honor to tell me the last time this was a cause for concern, is an arrangement that I hope will please you, and will smooth out the difficulties which could oppose your good intentions for me. What has made me take up my pen today is the attached enclosure from his excellency the French ambassador just sent to me by his secretary, with the request that I send it to you at once. The name of the minister on the cover makes me believe that it is of interest and I hope it will be only good news for you. I remain, with as much attachment as respect, hastily, sir, your very humble and very obedient servant

Dumas


Please have the kindness, sir, to acknowledge the receipt of the enclosure.

